In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-19-00270-CR



              RUSSELL LITTLE, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 19F0597-102




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER

       Our review of the reporter’s record indicates that it contains “sensitive data” as that

phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

9.10(a). Sensitive data includes “a birth date, a home address, and the name of any person who

was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3). Volumes one

and sixteen through nineteen of the reporter’s record contain the names of persons who were

minors at the time the offense was committed. Rule 9.10(b) states, “Unless a court orders

otherwise, an electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

volumes one and sixteen through nineteen of the reporter’s record contain sensitive data, we

order the clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal the

electronically filed volumes one and sixteen through nineteen of the reporter’s record.

       IT IS SO ORDERED.



                                             BY THE COURT

Date: December 22, 2020




                                                2